Citation Nr: 1409926	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  06-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent prior to July 11, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 3, 2009, for the award of a total disability evaluation based upon individual unemployability (TDIU).  

3.  Entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the left lower extremity (claimed as diabetic peripheral neuropathy of the lower extremities), and in excess of 30 percent since July 21, 2011.  

4.  Entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the right lower extremity (claimed as diabetic peripheral neuropathy of the lower extremities), and in excess of 30 percent since July 21, 2011.

5.  Entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the left upper extremity (claimed as diabetic peripheral neuropathy of the upper extremities), and in excess of 20 percent since July 21, 2011.

6.  Entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the right upper extremity (claimed as diabetic peripheral neuropathy of the upper extremities), and in excess of 20 percent since July 21, 2011.

7.  Entitlement to an effective date prior to June 3, 3009, for the award of special monthly compensation (SMC) based on housebound criteria.  

8.  Entitlement to an effective date prior to June 3, 2009, for the award of Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the RO determined that the Veteran was entitled to a rating of 30 percent for his PTSD for the period from July 25, 2003, to September 1, 2004, and to a 50 percent rating for the period beginning September 1, 2004.

In April 2010, the Board determined that the issue of entitlement to a TDIU was properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran had claimed that he stopped working in 2003 or 2004 due to symptoms of his service-connected PTSD, including an inability to get along with coworkers.  The Board also determined that the Veteran was entitled to a rating of 50 percent for the PTSD for the period from July 25, 2003, to September 1, 2004, but that a rating in excess of 50 percent was not warranted.  Further, the Board remanded the TDIU claim for additional development.

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2010 Order, the Court, pursuant to a joint motion, vacated the Board's decision to the extent it denied a rating in excess of 50 percent for the service-connected PTSD, and remanded the case for compliance with the instructions of the joint motion.

In March 2011, the Board remanded the Veteran's claims of entitlement to service connection for a higher evaluation for service-connected PTSD and for a TDIU for further development.

In September 2011, the RO increased the evaluation of the Veteran's service-connected PTSD to 70 percent disabling, effective July 11, 2011, and also granted a TDIU, effective June 3, 2009.  In this rating decision, the RO also increased the evaluations of the Veteran's peripheral neuropathy of the upper and lower extremities as outlined in the cover page of this decision, and granted SMC at the housebound rate and DEA, each effective June 3, 3009.  

In a statement received by VA in January 2012, the Veteran's attorney disagreed with the assigned effective date of the TDIU award.  In an August 2013 rating decision, the RO denied the award of a TDIU prior to June 3, 2009.  The issue is remanded herein below for the issuance of a Statement of the Case (SOC).  

As noted, in February 2012, the Board denied entitlement to an evaluation in excess of 50 percent prior to July 11, 2011, and in excess of 70 percent since then.  The Veteran, through counsel, appealed the Board's decision to the Court.  In a July 2013 Memorandum Decision, the Court vacated the Board's decision only to the extent it denied entitlement to an evaluation in excess of 50 percent prior to July 11, 2011.  Thus, the claim on appeal is appropriately phrased herein above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2011 Supplemental Statement of the Case (SSOC) the RO last adjudicated the issue of entitlement to an evaluation in excess of 50 percent for PTSD prior to July 11, 2011.  In the SSOC, the RO noted that it had conducted an electronic review of outpatient records dated from December 5, 2007, through August 26, 2011, from the Birmingham VA Medical Center (VAMC), as well as a July 11, 2011, VA psychiatric examination report.  A review of the claims file, to include Virtual VA and the Virtual Benefits Management System (VBMS), discloses no records from the Birmingham VAMC.  

Prior to the issuance of the SSOC on the issue of entitlement to a disability evaluation in excess of 50 percent for PTSD prior to July 11, 2011, the RO should attempt to obtain any outstanding records from the Birmingham VAMC, to include any dated from December 5, 2007, through August 26, 2011, and associate them with the claims file or Virtual VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A review of Virtual VA discloses that in April 2012, electronic records dated from June 16, 2008, through March 30, 2012, were associated with the claims file.  These records are relevant to the issue on appeal and it does not appear that the RO has had the opportunity to review them in the first instance.  On remand, the RO will have an opportunity to review these records.  

As noted above, in a September 2011 rating decision, the RO awarded the Veteran a TDIU effective June 3, 2009.  In a statement received by VA in January 2012, the Veteran's attorney disagreed with the assigned effective date of the TDIU award.  In an August 2013 rating decision, the RO denied the award of a TDIU prior to June 3, 2009.  The matter must be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that there can be no "freestanding" claim for an earlier effective date).

As the Veteran's attorney has pointed out in her January 2012 Notice of Disagreement (NOD), the claim for an effective date prior to June 3, 2009, for the award of a TDIU is inextricably intertwined with the issue of entitlement to an evaluation in excess of 50 percent for PTSD prior to July 11, 2011.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A claim for TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Thus, the RO should address the issue of entitlement to an evaluation in excess of 50 percent for PTSD prior to July 11, 2011, prior to issuing a SOC on the issue of entitlement to an effective date prior to June 3, 2009, for the award of a TDIU.  

Lastly, the Board notes that in the September 2011 rating decision, the RO also increased the evaluations of the Veteran's peripheral neuropathy of the upper and lower extremities as outlined in the cover page of this decision, and granted SMC at the housebound rate and DEA, each effective June 3, 3009.  Notice of this rating decision was mailed on September 28, 2011.  Of record is a NOD with respect to all issues contained within that rating decision, which was apparently received by VA prior to the expiration of the appeal period per the Veterans Appeals Control and Locator System (VACOLS).  A SOC has not yet been issued for these issues and such should be issued upon remand thereof.  Manlicon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the Birmingham VAMC dated December 5, 2007, through August 26, 2011.

Perform any and all follow-up as necessary, and document negative results.  A negative response is required, unless the AMC/RO determines that any efforts to obtain these records are futile.

2.  After the requested development has been completed to the extent possible, and after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to an evaluation in excess of 50 percent prior to July 11, 2011, for PTSD and consider all evidence received since issuance of the most recent SSOC.  If the benefits sought remain denied, the Veteran and his attorney should be furnished with a SSOC and be afforded an opportunity to respond before the record is returned to the Board for further review.

3.  Following readjudication of the issue of entitlement to an evaluation in excess of 50 percent prior to July 11, 2011, for PTSD, issue a SOC to the Veteran regarding the issue of entitlement to an effective date prior to June 3, 2009, for the award of a TDIU.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this issue.  38 C.F.R. § 20.302(b) (2013).

4.  Issue a SOC to the Veteran regarding the issues of entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the left lower extremity (claimed as diabetic peripheral neuropathy of the lower extremities), and in excess of 30 percent since July 21, 2011; entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the right lower extremity (claimed as diabetic peripheral neuropathy of the lower extremities) and in excess of 30 percent since July 21, 2011; entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the left upper extremity (claimed as diabetic peripheral neuropathy of the upper extremities); and in excess of 20 percent since July 21, 2011; entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, for peripheral neuropathy of the right upper extremity (claimed as diabetic peripheral neuropathy of the upper extremities), and in excess of 20 percent since July 21, 2011; entitlement to an effective date prior to June 3, 3009, for the award of SMC based on housebound criteria; and entitlement to an effective date prior to June 3, 2009, for the award of DEA.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these issues.  38 C.F.R. § 20.302(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


